Citation Nr: 0829274	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the abdomen (Muscle Group XIX), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a shell 
fragment wound scar of the left calf, currently evaluated as 
20 percent disabling.

3.  Entitlement to a compensable evaluation for a shell 
fragment wound scar of the scrotum.

4.  Whether new and material evidence has received to reopen 
a claim for service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington in October 2003 and January 2004.

The reopened claim for service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
abdomen (Muscle Group XIX) encompass scarring and complaints 
of cramping; however, the findings in terms of muscle 
substance and strength have been minimal, and the overall 
disability is no more than moderately disabling.

2.  The veteran's left calf scar covers an area measuring 
markedly less than 72 square inches (465 square centimeters) 
and is productive of symptomatology affecting the underlying 
muscles and nerves that is no more than moderately severe in 
degree.


3.  There is no evidence of instability, pain, or limitation 
of function due to the veteran's service-connected scar of 
the scrotum.

4.  The veteran's claim for service connection for a cervical 
spine disorder was denied in an unappealed April 1969 rating 
decision; while a further rating decision, from October 1989, 
also included a denial of this claim, the record does not 
reflect that the veteran received proper notification of this 
denial.

5.  Evidence received since the unappealed April 1969 
decision is new, establishes a current diagnosis of a 
cervical spine disorder, and raises a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the abdomen 
(Muscle Group XIX) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Codes 5319 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for a shell fragment wound scar of the left calf have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, 
Diagnostic Codes 7801 (2007).

3.  The criteria for a compensable evaluation for a shell 
fragment wound scar of the scrotum have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 
7803-7805 (2007).

4.  New and material evidence has been submitted to reopen a 
claim for service connection for a cervical spine disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Shell fragment wound of the abdomen (Muscle Group XIX)

The RO has evaluated the veteran's shell fragment wound of 
the abdomen (Muscle Group XIX) under 38 C.F.R. § 4.73, 
Diagnostic Code 5319.  This section concerns Muscle Group 
XIX, the muscles of the abdominal wall (rectus abdominus, 
external oblique, internal oblique, transversalis, and 
quadratus luborum).  Functions include support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of spine, and synergists in strong 
downward movements of arm.  A 10 percent evaluation is 
warranted for moderate disability, while a 30 percent 
evaluation is assigned for a moderately severe disability.  
In severe cases, a 50 percent evaluation is warranted.
 
A "moderate" disability of the muscles is shown by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by 
a through and through or deep penetrating wound by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A "severe" disability of the muscles is shown by a through 
and through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 


Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

As the cited criteria include consideration of the nature of 
the original muscle injury, the Board has noted the service 
medical records of treatment for that injury.  In June 1966, 
the veteran sustained multiple fragment wounds including 
wounds involving the abdomen, with involvement of the cecum 
and small bowel as well as the sigmoid colon.  An examination 
revealed multiple sutured wounds, including a colostomy in 
the right lower quadrant.  X-rays of the abdomen revealed 
bowel obstruction followed by resolution.  A colostomy 
closure was performed in August 1966, after which the veteran 
developed a small bowel obstruction secondary to intestinal 
adhesions.  In September 1966, the abdomen was entered, and 
adhesions of the jejunum lysed and an appendectomy were 
accomplished.  Postoperatively, the veteran had a smooth 
course and good healing.  

The veteran's September 2003 VA hand, thumb, and fingers 
examination addressed the abdomen.  The examiner noted that 
the veteran had a 25 centimeter midline abdominal scar and a 
15 centimeter left paramedian scar.  Both were about one 
centimeter wide and were adhesed to the deep fascia and 
nontender.  There were eight retention suture scars on either 
side of the 25 centimeter scar, a 12 centimeter right lower 
quadrant adhesed scar that was nontender and one centimeter 
wide, and a 12 centimeter left lower quadrant adhesed scar at 
the site of the previous colostomy.  

During his November 2007 VA examination (conducted by QTC 
Medical Group), the veteran reported pain at the colostomy 
area occurring five times per day and lasting each time for a 
quarter hour.  He described loss of strength, weakness, easy 
fatigability, and pain.  Upon examination, palpation of the 
muscle revealed no loss of deep fascia or muscle substance 
and no impairment of muscle tone.  There were also no signs 
of lowered endurance or impaired coordination.  For Muscle 
Group XIX, strength was graded as "5."  The muscle injury 
was noted to not affect the function of the particular body 
part it controlled or to involve any tendon, bone, joint, or 
nerve damage.  Scars included a mid-abdomen scar measuring 28 
centimeters by one centimeter and a left abdomen scar 
measuring 13 centimeters by 0.2 centimeters; both scars were 
depressed, had hypopigmentation of less than six square 
inches, and were not productive of tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hyperpigmentation, abnormal texture, inflammation, 
or edema.  Abdominal x-rays showed surgical wires overlying 
the left para-midline extending to the pelvic region.  The 
examiner rendered a diagnosis of status post shell fragment 
wound of the abdomen, Muscle Group XIX, with no change in the 
diagnosis and objective findings of scarring and a positive 
x-ray.

In a February 2008 statement, the veteran noted spasmodic 
cramping in the lower abdomen, including each time he would 
cough or sneeze.  He also reported pain with coughing and 
sneezing during his May 2008 Travel Board hearing.

The Board has reviewed the above evidence but finds no basis 
for characterizing the veteran's Muscle Group XIX as more 
than moderately disabling.  The veteran has reported cramping 
pain in the abdomen and has several scars in that region of 
significant length.  Those scars, however, have not been 
shown to be symptomatic in terms of such possible findings as 
pain, instability, tenderness, or ulceration.  There is 
similarly no indication on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; or tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  Rather, a finding of "5" 
was revealed on strength testing in November 2007.  In 
summary, the symptoms required for a finding of a moderately 
severe disability under 38 C.F.R. § 4.56, and a higher 
evaluation under Diagnostic Code 5319, have not been shown in 
this case.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
of the abdomen (Muscle Group XIX), and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Shell fragment wound scar of the left calf

The RO has evaluated the veteran's shell fragment wound scar 
of the left calf at the 20 percent rate under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  The Board notes that the 
veteran's claim was received in September 2002, just 
subsequent to revisions to 38 C.F.R. § 4.118, and, 
accordingly, only the current provisions of this diagnostic 
code apply.

Diagnostic Code 7801 concerns scars, other than of the head, 
face, or neck, that are deep or cause limited motion.  A 20 
percent evaluation is warranted for an area or areas 
exceeding 12 square inches (77 square centimeters).  A 30 
percent evaluation is assigned for an area or areas exceeding 
72 square inches (465 square centimeters).  A 40 percent 
evaluation is warranted for an area or areas exceeding 144 
square inches (929 square centimeters).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A "deep scar" is one associated with underlying 
soft tissue damage.

In an April 1969 rating decision, the veteran was granted 
service connection for scars of the left leg and scrotum, 
with a zero percent evaluation assigned as of September 1968, 
in light of June 1966 shell fragment wounds affecting those 
areas.  In the appealed October 2003 rating decision, 
however, the Seattle VARO evaluated both areas separately, 
with a 20 percent evaluation assigned for the left calf 
residuals as of August 30, 2002, the date of enactment of the 
current provisions of Diagnostic Code 7801.

Prior to that decision, the veteran's September 2003 VA hand, 
thumb, and fingers examination revealed an eight by 2.5 
centimeter wide scar on the left calf which was nontender and 
marked by an absence of the deep fascia.  There were 
complications due to the left calf injury, with decreased 
sensation to the lateral aspect of the sole of the left foot 
and left fifth toe.  The veteran also had cramping of the 
calf when he would stand for long periods of time or when he 
would walk for more than a block.  He had night cramps in the 
left calf.  The applicable diagnosis was a left calf shell 
fragment wound and neural/scar residuals.

During his November 2007 VA examination, the veteran reported 
pain at the left calf occurring five times per day and 
lasting up to one hour, with weakness and loss of strength.  
Upon examination of Muscle Group XI, palpation of the muscle 
revealed no loss of deep fascia or muscle substance and no 
impairment of muscle tone.  There were also no signs of 
lowered endurance or impaired coordination.  For Muscle Group 
XI, strength was graded as "5."  The muscle injury was 
noted to not affect the function of the particular body part 
it controlled or to involve any tendon, bone, joint, or nerve 
damage.  Scars included a left calf scar measuring 20 
centimeters by one centimeter; this scar was level, had 
hypopigmentation of less than six square inches, and was not 
productive of tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hyperpigmentation, abnormal texture, inflammation, or edema.  

During his May 2008 Travel Board hearing, the veteran 
reported left calf tightening after walking 30 to 40 minutes, 
with some muscle loss.

In terms of Diagnostic Code 7801, the Board notes that the 
area affected by the veteran's disability measured eight 
centimeters by 2.5 centimeters in September 2003 and 20 
centimeters by one centimeter in November 2007.  These 
findings are far closer to the criteria for a 20 percent 
evaluation (an area or areas exceeding 12 square inches (77 
square centimeters)) than the criteria for a 30 percent 
evaluation (an area or areas exceeding 72 square inches (465 
square centimeters)).  Accordingly, there is no basis for a 
higher evaluation under this section.

The Board also notes that, in a December 2007 Supplemental 
Statement of the Case, the RO considered the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5311, concerning Muscle 
Group XI (posterior and lateral crural muscles, and muscles 
of the calf) by reference to 38 C.F.R. § 4.56.  A 20 percent 
evaluation under this section is warranted for moderately 
severe disability, while a maximum 30 percent is assigned for 
severe disability.  The Board nevertheless finds that a 
higher evaluation is not warranted under this section.  The 
September 2003 VA examination revealed complications due to 
the left calf injury, with decreased sensation to the lateral 
aspect of the sole of the left foot and left fifth toe and 
cramping; however, there was no suggestion whatsoever that 
this symptomatology was more than moderately severe in 
degree.  Moreover, in terms of muscle tone and substance, 
tendon, bone, joint, or nerve damage, the November 2007 
examination was unremarkable.

Again, as the veteran has submitted no evidence showing that 
his service-connected disability has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and as there is also no 
indication that this disorder has necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for a shell fragment wound scar of the 
left calf, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.

D.  Shell fragment wound scar of the scrotum

The RO has evaluated the veteran's shell fragment wound scar 
of the scrotum at the zero percent rate under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Under this section, an 
evaluation is assigned on the basis of limitation of function 
of the affected part.

Additionally, the Board notes that, under Diagnostic Code 
7803, a maximum evaluation of 10 percent is assigned in cases 
of superficial and unstable scars.  A "superficial" scar is 
one not associated with underlying soft tissue damage, 
whereas an "unstable" scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  

In an April 1969 rating decision, the veteran was granted 
service connection for scars of the left leg and scrotum, 
with a zero percent evaluation assigned as of September 1968, 
in light of June 1966 shell fragment wounds affecting those 
areas.  In the appealed October 2003 rating decision, 
however, the Seattle VARO evaluated both areas separately, 
and the Seattle VARO separately determined in the appealed 
January 2004 decision that a compensable evaluation for the 
scrotum scar was not warranted.

The Board has reviewed the claims file and finds insufficient 
evidence to support a compensable evaluation under any of the 
cited diagnostic codes.  The veteran's September 2003 VA 
hand, thumb, and fingers examination revealed a two square 
centimeter area of scarring in the most depressed part of the 
scrotum that was nonadhesed, nontender, and only slightly 
thinned.  His November 2007 VA examination revealed a 
depressed right groin scar measuring 14 centimeters by 0.5 
centimeters, with a hypopigmentation of less than six square 
inches and no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hyperpigmentation, or abnormal texture.  
The veteran also denied urinary incontinence and reported no 
impotence.  The examiner indicated that the veteran's 
diagnosis of status post shell fragment wound of the scrotum 
was unchanged, noting "subjectively scrotum shell fragment 
injury and objectively none."

While the Board is aware that the veteran reported symptoms 
of the scrotal area during his May 2008 Travel Board hearing, 
including surfacing shrapnel pieces that would cause pus, 
pain, and tenderness, the record remains devoid of any 
objective evidence of such findings upon examination.

In summary, there is no objective evidence of instability, 
pain, or limitation of function due to the veteran's service-
connected scar of the scrotum.  Moreover, as the veteran has 
submitted no evidence showing that his service-connected 
scrotum scar has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and as there is also no indication that this 
disorder has necessitated hospitalization during the pendency 
of this appeal, the Board is not required to remand this 
matter for the procedural actions concerning extra-schedular 
evaluations outlined in 38 C.F.R. § 3.321(b)(1).

In the absence of evidence to support a compensable 
evaluation for the veteran's shell fragment wound scar of the 
scrotum, his claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.31.  

II.  Whether new and material evidence has received to reopen 
a claim for service connection for a cervical spine disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In terms of determining the finality of prior rating 
decisions, the Board initially notes that this case has an 
extensive procedural history.  The veteran first claimed 
service connection for a neck disorder in an October 1968 
statement, in which he described a football injury during 
service.  In April 1969, the former San Francisco, California 
VARO listed residuals of a neck injury as "[n]ot found on 
last examination."  In the same month, the veteran was sent 
an award letter with an attachment (VA Form 21-6782) that 
informed him that the evidence did not establish service 
connection for residuals of neck injury.  The Board also 
notes that in an October 2003 lay statement, the veteran 
confirmed being notified of this rating decision, as he 
reported that he went back to the San Francisco VARO "to 
dispute the rating decision" at that time.

In May 1969, the veteran submitted a lay statement requested 
that his neck injury be considered a service-connected 
disability.  He did not reference the April 1969 rating 
decision in any way.  In a letter furnished later that month, 
the RO requested additional evidence so that further action 
could be taken on the claim for "service connected 
disability for football injury in 1963."  The claims file 
reflects no further action on this claim, either by the RO or 
by the veteran, at that time.  Because the veteran did not 
supply the requested evidence, the claim would be considered 
abandoned pursuant to 38 C.F.R. § 3.158(a) (1969).  

In July 1989, the veteran again applied for service 
connection for a cervical spine injury.  The Seattle VARO 
soon thereafter received VA medical records, including a 
January 1989 treatment record indicating complaints of neck 
pain following a car accident and an assessment of 
musculoskeletal pain secondary to trauma.  The RO continued 
the denial of this claim in October 1989, along with denials 
of claimed increases for the veteran's service-connected 
disorders.  The notification letter from November 1989, 
however, contains no references whatsoever to the claim for 
service connection for a cervical spine disorder; rather, the 
RO merely pointed out that the evidence did not warrant a 
change in the previous determination of a combined 40 percent 
evaluation for the veteran's service-connected disorders.

Upon a review of this procedural history, the Board does find 
that the April 1969 rating decision denying service 
connection for a neck injury is "final," as defined in 
38 U.S.C.A. § 7105(c).  The attachment to the notice 
addressed this specific disorder, and the veteran has 
separately confirmed receiving notification.  Moreover, his 
May 1969 lay statement, in which he again claimed a service-
connected neck disability, contains no references to the 
prior rating decision or any indication of an intent to 
appeal that decision.  Rather, it appears that the May 1969 
lay statement was interpreted as a new claim, which was 
abandoned by the veteran.  See 38 C.F.R. § 3.158(a) (1969).  

As to the October 1989 rating decision, the veteran received 
a notification letter in November 1989; however, that letter 
contains no references to the claim for service connection 
for a cervical spine disorder.  In view of this, and given 
that the veteran has not separately acknowledged receipt of 
this decision as with the April 1969 rating decision, the 
Board finds the November 1989 notification to be inadequate.  
Accordingly, the Board cannot find that this decision is 
"final" for purposes of 38 C.F.R. § 3.156.

In summary, the Board finds that the only prior final 
decision, under 38 U.S.C.A. § 7105(c), is the April 1969 
rating decision.  The question for the Board now is whether 
new and material evidence has been received by the RO in 
support of the veteran's claim since the issuance of that 
decision.

To this extent, the Board notes that the evidence of record 
as of that date, including a November 1968 VA examination 
report, did not confirm a chronic cervical spine disorder.  
Evidence received into the record subsequent to the April 
1969 rating decision, however, includes VA medical records 
dated from January 2001 onwards that confirm, by x-rays, 
degenerative disc disease of the cervical spine.  Several of 
these records reflect that the veteran reported neck pain 
since an in-service football injury in 1963 or 1964.  Of 
particular interest to the Board is a VA physical therapy 
report from May 2002, which contains an assessment of "[p]t 
w/ neck pain since '63/'64 reports neck feels alot better and 
pain now '2/10' post therapy session."  

In summary, much of the medical evidence received since the 
final April 1969 rating decision is "new," in the sense 
that this evidence is not merely duplicative of evidence of 
record at the time of that decision.  Moreover, this evidence 
now establishes a chronic cervical spine disability, a 
diagnosis of which was "unestablished" at the time of the 
prior decision.  Particularly in view of the assessment from 
the May 2002 VA report, the Board finds that this new 
evidence raises a reasonable possibility of substantiating 
the claim.

Consequently, the Board finds that new and material evidence 
has been received to reopen the claim for service connection 
for a cervical spine disorder.  To that extent only, the 
appeal is granted.  For reasons described in further detail 
in the REMAND section of this decision, however, the Board 
will not issue a final disposition of the reopened claim on 
its merits at this time.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

Given the disposition of the reopened claim for service 
connection for a cervical spine disorder, the Board will 
focus its analysis of VA's duties to notify and assist 
exclusively on the veteran's three increased evaluation 
claims.

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a series of letters beginning on August 2003.  
In March 2006, the veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, this claim concerns claimed increases 
in existing evaluations and is subject to the notification 
requirements set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In this decision, the United States Court of 
Appeals for Veterans Claims (Court) found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the August 2003 notice 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disability had worsened.  Nevertheless, 
this letter did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
As such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of 38 C.F.R. §§ 4.56, 4.73 (Diagnostic Codes 5311 
and 5319) and 4.118 (Diagnostic Codes 7801, 7803, 7804, and 
7805) in a February 2005 Statement of the Case and in 
Supplemental Statements of the Case issued in July and 
December of 2007.  By incorporating these provisions, the RO 
indicated to the veteran what specific findings were required 
for a higher rating.  This case has since been readjudicated 
in a March 2008 Supplemental Statement of the Case.  
Moreover, the veteran was provided an opportunity to respond 
within a reasonable time period following each 
readjudication.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

Also, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's reported VA and Social Security 
Administration records have been obtained.  Additionally, he 
was afforded two VA examinations, most recently in November 
2007.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the abdomen (Muscle Group XIX), 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for a shell fragment 
wound scar of the left calf, currently evaluated as 20 
percent disabling, is denied.

Entitlement to a compensable evaluation for a shell fragment 
wound scar of the scrotum is denied.

New and material evidence having been received, the claim for 
service connection for a cervical spine disorder is reopened; 
to that extent only, the appeal is granted.


REMAND

To date, the veteran has not been afforded a VA examination 
in conjunction with his reopened claim for service connection 
for a cervical spine disorder.  The Board, however, is 
cognizant of his consistently reported history of neck 
problems following an in-service football injury and the 
aforementioned May 2002 VA physical therapy report that 
appears to suggest neck pain dating back to 1963 or 1964.  As 
this assessment corresponds to the history of an in-service 
neck injury reported by the veteran since October 1968, the 
Board finds that an examination is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002) to ascertain the nature 
and etiology of this disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed cervical spine 
disorder.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
cervical spine disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim for 
service connection for a cervical spine 
disorder should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


